 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   CHERIE PALMER,                                   )   Case No.: 1:18-cv-0356 - JLT
                                                      )
12                  Plaintiff,                        )   ORDER GRANTING PLAINTIFF’S REQUEST
                                                      )   FOR AN EXTENSION OF TIME
13          v.                                        )
14   NANCY A. BERRYHILL,                              )   (Doc. 15)
     Acting Commissioner of Social Security,          )
15                                                    )
                    Defendant.                        )
16
17          The parties have stipulated for Plaintiff to have an extension of time to file and serve her
18   opening brief. (Doc. 15) Notably, the Scheduling Order permits a single thirty-day extension by the
19   stipulation of parties (Doc. 5 at 4), and this is the first extension requested by either party. Accordingly,
20   the Court ORDERS:
21          1.      The request for an extension of time (Doc. 15) is GRANTED; and
22          2.      Plaintiff SHALL file her opening brief on or before November 23, 2018.
23
24   IT IS SO ORDERED.
25      Dated:     October 18, 2018                              /s/ Jennifer L. Thurston
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28
